Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
The information disclosure statement filed on 10/14/2021 has been entered and considered by the examiner.

Drawings
The drawings filed on 06/05/2020, has been accepted for examination.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 10-13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanabe (2018/0299766 A1) in view of Shi et al. (2015/0144798 A1, Applicant cited reference).
(figs. 1, 2, 9 and 12) to measure a refractive index of a reflective mask blank (10, 20 and 30) includes an extreme ultraviolet absorber material (14, 24 34) [pars. 0071-79, 0108-0115 and 0129], and a non-transitory computer-readable storage medium including instructions, that when executed by a processor of an apparatus to measure the refractive index of an absorber material (claim 20), the apparatus comprising: 
a first light probe is a surface reflection enhancing film (15) comprising a first distributed Bragg reflector is enhancing/increasing reflectivity and increasing the refractive index contrast between the materials in the Bragg pairs increases both the reflectivity and the bandwidth which reflects extreme ultraviolet (EUV) light reflected light (B/C)[par. 0071]; a second light probe is a multilayer reflective film (12) comprising a second distributed Bragg reflector a multi-layer structure with alternate layers of high and low refractive indices 𝑛ℎ and 𝑛𝑙, which reflects EUV light reflected light (A) [pars. 0070-75]; 
an absorber material is an absorber film (14) having a thickness t between the first light probe the surface reflection enhancing film (15) and the second light probe the multilayer reflective film (12), the first light probe, absorber material and the second light probe on a substrate a substrate (11) having a surface; 
an EUV light source EUV light [pars. 0004-5 and 0021-23] positioned at an angle θ with respect to a plane normal to a surface of the substrate the substrate (11) and configured to direct incident light incident toward the first light probe the surface reflection enhancing film (15), as can be seen in drawing (figs. 1, 2, 9 and 12); 
 and a processor configured to determine the refractive index of the absorber material.  
Shi from the same field of endeavor teaches of using detector and processor in the techniques that are suitable for inspecting and measuring EUV and/or an extreme ultraviolet (EUV) reticle that is comprised of a plurality of mostly reflecting layers and a patterned absorber layer (Shi, [pars. 0003-4, 0026, 0028 and 0084-90](fig. 9))
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Tanabe by using a suitable detector that is coupled to a processor to detect the plurality of reflected light (A/B/C) in order to measure the reflectance and the processor configured to analyze intensity and/or reflectance from the detector such as in order to accurately inspect the characteristics of the EUV substrate, as per teachings of Shi, (Shi, [par. 0090]).
For the purpose of clarity, the method claims 10, and a non-transitory computer-readable storage medium including instructions, that when executed by a processor of an apparatus to measure the refractive index of an absorber material claim 20 structure, are taught/suggested by the functions shown/stated/set forth with regards to the apparatus claim 1 as rejected above as being unpatentable over Tanabe in view of Shi.
As to claim 2, Tanabe when modified by Shi, Tanabe also teaches wherein the first distributed Bragg reflector comprises reflective multilayers is enhancing/increasing reflectivity and increasing the refractive index contrast between the materials in the Bragg pairs increases both the reflectivity and the bandwidth and the second distributed Bragg reflector comprises reflective multilayers, and the second distributed Bragg reflector a multi-layer structure with alternate layers of high and low refractive indices 𝑛ℎ and 𝑛𝑙,  comprises a greater number of reflective multilayers than the first distributed Bragg reflector (Tanabe, [pars. 0070-77](claim 1)). 
 As to claims 3-4, Tanabe when modified by Shi, Tanabe also teaches of a structure that is utilizing an enhancing/increasing reflectivity and increasing the refractive index contrast between the materials in the Bragg pairs, increases both the reflectivity and the bandwidth, and a multi-layer structure with alternate layers (Tanabe, [pars. 0070-75](claim 1)), and thus a person having ordinary skill in the art would have reasonably recognized that limitations such as, wherein the reflective multilayers of the first distributed Bragg reflector comprises a range of from 5-20 bilayers and the reflective multilayers of the second distributed Bragg reflector comprise a range of 10-40 bilayers (claim 3); and  wherein the bilayers comprises alternating layers of molybdenum and silicon (claim 4) would be obvious. 
  As to claims 11-13, Tanabe when modified by Shi, Tanabe teaches and provides equation and relation that the reflective mask blank 10 shown in FIG. 1 satisfies the relation of equation (8) when the absorber film 14 has a refractive index n.sub.ABS and an absorption coefficient k.sub.ABS at a wavelength of 13.53 nm and the surface reflection enhancing film 15 has a refractive index n and an absorption coefficient k at the same wavelength [pars. 0074-77], Tanabe also teaches of absorber film (14) having a thickness that is between the surface reflection of enhancing film (15) and the multilayer film (12), as can be seen in drawing (Tanabe, figs. 1,2, 9 and 12). Shi teaches that EUV wavelengths between about 11 to 14 nm or lower soft x-ray wavelengths may be utilized [par. 0027] the CD monitoring for facilitating an inspection of a sample using an inspection tool (see abstract), as applied to claim 10.
Tanabe and Shi fail to explicitly specify the constructional changes such as,  further comprising measuring light intensity received by the light detector over a range of EUV wavelengths and a range of reference absorber material thickness values for a reference absorber material having a known refractive index (claim 11); wherein the range of EUV wavelengths ranges from 12.5 nm to 14.5 nm (claim 12);  and further comprising measuring light intensity of the absorber material over the range of EUV wavelengths and a range of absorber thickness values (claim 13).
However, even though, Tanabe and Shi f fail to teach the slight constructional changes in the method of claim 10, as that claimed by Applicants claims 11-13, the constructional changes are considered obvious design variation, in view of the combined teaching of  Tanabe and Shi above in order to transfer a pattern with high accuracy in EUV exposure and correct model, as per teaching of Tanabe and Shi.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Tanabe when modified by Shi in the manner set forth in applicant's claims 11-13, in order to transfer a pattern with high accuracy in EUV exposure and correct model, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CC1954).




Allowable Subject Matter

Claims 5-9 and 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

As to claims 5, the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein the processor determines the refractive index of the absorber material derived from a periodic thickness of a reference absorber material and a periodic thickness of the absorber material in combination with the rest of the limitations of the claim. Claims 6-9 are allowable by virtue of their dependency.  
As to claim 14, the prior art of record, taken alone or in combination, fails to disclose or render obvious further comprising obtaining a periodic thickness of the reference absorber material  Page 8 of 11SECOND PRELIMINARY AMENDMENTin combination with the rest of the limitations of the claim. Claims 15-19 are allowable by virtue of their dependency.  Serial Number: 16/893,538Docket No.: 44018051US02 Filing Date: June 5, 2020 


 
Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed in the attached form PTO-892 teach of other prior art an apparatus/method to measure a refractive index of an extreme ultraviolet absorber material.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886